 1   Stephen D. Hibbard (State Bar No. 177865)
     sdhibbard@jonesday.com
 2   John C. Tang (State Bar No. 212371)
     jctang@jonesday.com
 3   Nathaniel P. Garrett (State Bar No. 248211)
     ngarrett@jonesday.com
 4   JONES DAY
     555 California Street, 26th Floor
 5   San Francisco, CA 94104
     Telephone: +1.415.626.3939
 6   Facsimile: +1.415.875.5700

 7   Attorneys for Defendants
     SUPER MICRO COMPUTER, INC., CHARLES
 8   LIANG, and PERRY G. HAYES

 9
                                    UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13
     LOGAN HESSEFORT, individually and             Case No. 3:18-CV-00838-JST
14   on behalf of all others similarly situated,
                                                   JOINT STIPULATION AND
15                     Plaintiff,                  [PROPOSED] ORDER TO EXTEND
                                                   TIME FOR DEFENDANTS TO FILE
16          v.                                     RESPONSE TO AMENDED
                                                   COMPLAINT
17   SUPER MICRO COMPUTER, INC.,
     CHARLES LIANG, HOWARD
18   HIDESHIMA, and PERRY G. HAYES,

19                     Defendants.

20

21

22

23

24

25

26

27

28
                                                      JOINT STIP AND [PROPOSED] ORDER TO
                                                      EXTEND TIME FOR DEFENDANTS TO FILE
                                                      RESPONSE TO AMENDED COMPLAINT
 1          WHEREAS, on February 8, 2018, two class action complaints were filed against

 2   Defendants Super Micro Computer, Inc. (the “Company”), Charles Liang, and Howard

 3   Hideshima: (1) Hessefort v. Super Micro Computer, Inc., No. 3:18-cv-838 (ECF No. 1), and (2)

 4   United Union of Roofers, Waterproofers & Allied Workers Local Union No. 8 WBPA Fund v.

 5   Super Micro Computer, Inc., No. 3:18-cv-850-JST (ECF No. 1) (collectively, the “Complaints”);

 6          WHEREAS, the Complaints allege claims under the federal securities laws, regarding,

 7   among other matters, the Company’s failure to timely file its 2017 Annual Report on Form 10-K

 8   and other financial statements in light of an internal investigation into revenue recognition, that

 9   are subject to the procedural requirements of the Private Securities Litigation Reform Act of 1995

10   (“Reform Act”), including those set forth in 15 U.S.C. §78u-4.

11          WHEREAS, on May 8, 2018, upon motion by New York Hotel Trades Council & Hotel

12   Association of New York City, Inc. Pension Fund (“Pension Fund”), the Court found United

13   Union of Roofers, Waterproofers & Allied Workers Local Union No. 8 WBPA Fund v. Super

14   Micro Computer, Inc., No. 3:18-cv-850-JST, related to Hessefort v. Super Micro Computer, Inc.,

15   No. 3:18-cv-838.

16          WHEREAS, on May 25, 2018, the Court appointed the Pension Fund as lead plaintiff,

17   approved Plaintiff’s selection of Robbins Geller Rudman & Dowd as lead counsel, and

18   consolidated United Union of Roofers, Waterproofers & Allied Workers Local Union No. 8

19   WBPA Fund v. Super Micro Computer, Inc., No. 3:18-cv-850-JST, and Hessefort v. Super Micro

20   Computer, Inc., No. 3:18-cv-838 (ECF No. 46);

21          WHEREAS, on June 25, 2018, the parties stipulated to and filed with the Court a

22   proposed schedule governing the deadlines related to pleadings in this matter (“June 25, 2018

23   Joint Stipulation”), which reflected the Company’s hope that it would become current with its

24   U.S. Securities and Exchange Commission (“SEC”) filings by August 24, 2018 and which also

25   would have provided Pension Fund time to consider those filings in connection with filing an

26   amended complaint;

27          WHEREAS, on June 26, 2018, the Court filed its order approving the June 25, 2018 Joint

28   Stipulation (“June 26, 2018 Scheduling Order”);
                                                                JOINT STIP AND [PROPOSED] ORDER TO
                                                                EXTEND TIME FOR DEFENDANTS TO FILE
                                                     -1-        RESPONSE TO AMENDED COMPLAINT
 1           WHEREAS, on August 21, 2018, the Company announced that it had submitted a letter to

 2   Nasdaq stating that the Company will not be able to complete and file its Annual Report on Form

 3   10-K for its fiscal year ended June 30, 2017 and its Quarterly Reports on Form 10-Q for its fiscal

 4   quarters ended September 30, 2017, December 31, 2017 and March 31, 2018 with the Securities

 5   and Exchange Commission (“SEC”) by August 24, 2018;

 6           WHEREAS, on September 24, 2018, Plaintiff filed its Consolidated Class Action

 7   Complaint for Violation of the Federal Securities Laws (ECF No. 51) against the Company,

 8   Charles Liang, Howard Hideshima, and Perry G. Hayes (collectively, “Defendants”) (the

 9   “Consolidated Complaint”);

10           WHEREAS, pursuant to the June 26, 2018 Scheduling Order, the Defendants’ responses

11   to the Consolidated Complaint are due on or before November 8, 2018;

12           WHEREAS, as of the date of the filing of this stipulation, the Company has not become

13   current with its SEC filings;

14           WHEREAS, the Company’s delinquent SEC filings, which when filed may or may not

15   include some restatement of the Company’s historical financial statements, will likely bear

16   directly on Plaintiff’s allegations;

17           WHEREAS, the Company expects to determine on or before November 16, 2018 whether

18   an announcement regarding reliance on its historical financial statements is required and, thus,

19   whether some restatement of those historical financial statements is warranted;

20           WHEREAS, such a near term announcement by the Company may warrant further

21   amendment of the Consolidated Complaint;

22           WHEREAS, after meeting and conferring, in order to avoid the unnecessary expenditure

23   of judicial resources or effort by the Court or the parties, the parties have agreed to extend the

24   time for Defendants to respond to the Consolidated Complaint by 13 days to November 21, 2018,

25   at which time either: (1) if the Company has made an announcement on or before November 16,

26   2018, that its historical financial statements cannot be relied upon and/or a restatement is

27   warranted, the parties will present for the Court’s approval a new proposed schedule to supersede

28   the June 26, 2018 Scheduling Order; or (2) Defendants will file their responses to the
                                                                JOINT STIP AND [PROPOSED] ORDER TO
                                                                EXTEND TIME FOR DEFENDANTS TO FILE
                                                     -2-        RESPONSE TO AMENDED COMPLAINT
 1   Consolidated Complaint and, if applicable, briefing on a motion to dismiss will proceed under the

 2   timeline set forth in the June 26, 2018 Scheduling Order providing 45 days for plaintiffs’

 3   opposition briefing and 30 days for defendants’ reply briefing.

 4          NOW THEREFORE, the undersigned parties, by and through their counsel of record,

 5   stipulate as follows:

 6          1.      In the event the Company makes an announcement that its historical financials can

 7   no longer be relied upon and/or a restatement of historical financials is warranted, on or before

 8   November 21, 2018, the parties shall present for the Court’s consideration a new proposed

 9   schedule for an amendment to the Consolidated Complaint and any response thereto to supersede

10   the June 26, 2018 Scheduling Order. Otherwise, on or before November 21, 2018, the

11   Defendants shall file and serve their responses to the Consolidated Complaint with briefing on

12   any motion to dismiss to proceed as set forth in the June 26, 2018 Scheduling Order.

13

14   DATED: November 5, 2018                            JONES DAY

15                                                      /s/ Stephen D. Hibbard
16                                                      Stephen D. Hibbard
                                                        John C. Tang
17                                                      Nathaniel P. Garrett
                                                        555 California Street, 26th Floor
18                                                      San Francisco, CA 94104
                                                        Telephone: 415-875-5809
19

20                                                      Counsel for Super Micro Computer, Inc.,
                                                        Charles Liang, and Perry G. Hayes
21

22
     DATED: November 5, 2018                            PAUL HASTINGS LLP
23
                                                        /s/ Nicolas Morgan
24
                                                        Nicolas Morgan
25                                                      515 South Flower Street, 25th Floor
                                                        Los Angeles, CA 90072
26                                                      Telephone: 213-683-6181
27                                                      Counsel for Defendant Howard Hideshima
28
                                                               JOINT STIP AND [PROPOSED] ORDER TO
                                                               EXTEND TIME FOR DEFENDANTS TO FILE
                                                    -3-        RESPONSE TO AMENDED COMPLAINT
 1
     DATED: November 5, 2018                              ROBBINS GELLER RUDMAN & DOWD
 2                                                        LLP

 3                                                        /s/ Shawn A. Williams
                                                          Shawn A. Williams
 4                                                        Daniel J. Pfefferbaum
 5                                                        Post Montgomery Center
                                                          One Montgomery Street, Suite 1800
 6                                                        San Francisco, CA 94104
                                                          Telephone: 415-288-4545
 7
                                                          Counsel for Lead Plaintiff New York Hotel
 8                                                        Trades Council & Hotel Association of New
 9                                                        York City, Inc. Pension Fund
            I, Stephen D. Hibbard, am the ECF User whose ID and password are being used to file
10
     this JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR
11
     DEFENDANTS TO FILE RESPONSE TO AMENDED COMPLAINT. In compliance with
12
     Local Rule 5-1(i)(3), I hereby attest that counsel for Lead Plaintiff, Daniel J. Pfefferbaum, and
13
     Defendant Howard Hideshima, Nicolas Morgan, concur in this filing.
14
     DATED: November 5, 2018
15
                                                          /s/ Stephen D. Hibbard
16                                                        Stephen D. Hibbard
17

18
                                               *      *        *
19
                                          [PROPOSED] ORDER
20
            IT IS SO ORDERED.
21

22
     DATED: _____________________________
              November 7, 2018                              __________________________________
23                                                          THE HONORABLE JON S. TIGAR
                                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                                JOINT STIP AND [PROPOSED] ORDER TO
                                                                EXTEND TIME FOR DEFENDANTS TO FILE
                                                     -4-        RESPONSE TO AMENDED COMPLAINT
